DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,492,969).




    PNG
    media_image1.png
    824
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    1026
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    696
    724
    media_image3.png
    Greyscale

Regarding claim 1, the prior art of Lee discloses in Figs. 1, 3 and 6, a display device, comprising:

a substrate element (51) including a base layer (511), a circuit layer on the base layer (the interpreted “circuit layer”, are the layers above 511 which include the thin film transistor T2), and a device layer electrically connected to the circuit layer (the interpreted “device layer”, are the layers which include the organic light emitting element L1, which is shown in Fig. 6, where L1 is electrically connected to T2 by way of portions of 544 and 532 making contact with each other),  

wherein the device layer is configured to generate light (noted layers which include L1, as described in col. 7, line 21, “organic light emitting diode L1”);

an encapsulation element (52) disposed on the substrate element to cover the device layer (52 covers 51 which includes the layers which are included with the organic light emitting device L1):

a window element (10) disposed on the substrate element (10 is shown to be located “on” 51): and

a filling element (20) disposed between the window element and the substrate element (20 is shown in Fig. 3, as being located between 10 and 51),

wherein the filling element contacts at least a portion of a side surface of the encapsulation element (as can be seen in Fig. 3, 20 is in contact with the side surface of 52).

Regarding claim 2, Lee discloses the display device of claim 1, wherein the filling element is in contact with a top surface of the encapsulation element, and a top surface of the substrate element overlapping the filling element (Lee discloses in Fig. 3, where element 20 is in contact with edge portions of the top surface of 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,492,969) in view of Akagawa et al. (US 2014/0042408).

Regarding claim 13, Lee discloses the display device of claim 1, wherein the circuit layer (noted layers which include the TFT T2) comprises a thin-film transistor (T2, col. 7, lines 28-29) including a pattern (the three part pattern of the TFT T2 is shown with a source region, channel region and drain region in Fig. 6), a control electrode (531) spaced apart from the semiconductor pattern (gate 531 is separated from the pattern by an insulating layer shown), and input and output electrodes (532 and 533) which are respectively coupled to two portions of the semiconductor pattern (532 and 533 couple to ends of the noted pattern), and
the device layer (plural layers which include organic light emitting element L1) comprises an organic light emitting diode (L1) including a first electrode (544) coupled to the thin-film transistor (portions of 544 and 532 are in contact with each other, thus creating an electrical signal pathway), a second electrode (545) disposed on the first electrode (545 is on 544), and a luminescent layer (546, which is mislabeled in the specification, but it is the actual “organic emission layer”, col. 7, line 28, where “luminance” is discussed as a feature of an organic light emitting element in col. 1, lines 33-40) disposed between the first electrode and the second electrode (546 is between 544 and 545).

Lee does not explicitly disclose,
“a thin-film transistor including a semiconductor pattern”.

    PNG
    media_image4.png
    781
    810
    media_image4.png
    Greyscale

The prior art of Akagawa discloses in Fig. 4, provided above,
a thin-film transistor including a semiconductor pattern (in ¶ 0080, “a semiconductor layer 23a of the driving transistor 23 in the pixel circuit 20 …”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a thin-film transistor including a semiconductor pattern”,

in the invention or system of Lee as taught by Akagawa, for the purpose of utilizing a well known material for being able to electrically switch between conductive and insulating states to act as a means to control the light emitting element.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In  the Lee reference, it can be seen in Fig. 3, wherein filling 20 covers chip 40, or as claimed, “further comprising a driver chip mounted on the substrate clement, 
wherein the substrate element comprises a first region, which is not covered by the encapsulation element, and a second region, which is adjacent to the first region and is covered with the encapsulation element, the driver chip is disposed on the first region, and 
at least a portion of the filling element is overlapped with the driver chip, when viewed in the direction normal to the plane”. 

 Claims 4-6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5 and 6 are objected to for their dependence upon claim 4.  Claims 8 and 9 are objected for their dependence upon claim 6.  For claim 4, the prior art fails to disclose, “wherein the filling element comprises a first filling element, which is overlapped with the driver chip when viewed in the direction normal to the plane, and a second filling element, which is spaced apart from the first filling element and is not overlapped with the driver chip”.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose, “wherein the filling element comprises a first filling element, which is spaced apart from the driver chip, when viewed in the direction normal to the plane, and
a second filling element, which is spaced apart from the first filling element and is not overlapped with the driver chip”.

Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11 and 12 are objected to because of their dependence upon claim 10.  The prior art fails to disclose, “further comprising:
an optical element disposed on the encapsulation element; and
an adhesive element disposed between the optical element and the window element to couple the optical element to the window element”.

Claims 14-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The display device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

    PNG
    media_image5.png
    546
    734
    media_image5.png
    Greyscale

Above is Fig. 5 of the Applicant’s display device, with areas A1-A4 shown in detail and claimed below.

Regarding claim 14, the prior art discloses a display device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“the substrate element comprises a first region and a second region adjacent to the first region in the second direction;
an encapsulation element overlapping the second region and spaced apart from the first region, 
the encapsulation element comprising a third region and a fourth region adjacent to the third region in the second direction:
an optical element overlapping the fourth region and spaced apart from the third region;
…
an adhesive element provided between the optical clement and the window element to connect the optical element to the window element …”.

Regarding claim 19, the prior art discloses a display device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“an adhesive element provided between the optical element and the window element to connect the optical element to the window element; and
…
wherein the filling element is spaced apart from the optical element and the adhesive element by an empty space”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893             


/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893